DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for creating wagering odds. The limitation of a single play sports gaming platform that receives and stores physiological data from a plurality of sensors associated with one or more participants in a live event and similar event data from a historical database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “sensors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “sensors” language, “receives” in the context of this claim encompasses a user visually watching sports athletes sweat, and remembering the data. Similarly, the limitations of: filters and determines are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “filters” in the context of this claim encompasses a user mentally filtering out information. The 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0267747 A1 to Dengler et al. (hereinafter “Dengler”) in view of US Publication No. 2014/0031703 A1 to Rayner et al. (hereinafter “Rayner”).

Concerning claim 1, Dengler discloses a system for creating wagering odds (paragraph [0031]), comprising: 
a single play sports gaming platform that receives and stores physiological data from a plurality of sensors associated with one or more participants in a live event and similar event data from a historical database (paragraphs [0028], [0038]-[0041] – physiological data is accumulated and assessed from participants and associated with data in a historical database), 
wherein the single play sports gaming platform further filters the similar event data from the historical database, determines a potential result of an action, and determines wagering odds offered by the single play sports gaming platform 
Dengler lacks specifically disclosing, however, Rayner discloses determines if there is a correlation between the physiological data and the similar event data (paragraphs [0020], [0022], [0084]-[0086] – physiological data is correlated with event data and output for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correlation data disclosed by Rayner in the system of Dengler in order to provide additional athlete information which may improve betting odds.
 
Concerning claim 2, Dengler discloses wherein the physiological data is at least one of heart rate, respiratory rate, body temperature and body mass index (paragraph [0022]).

Concerning claim 3, Dengler discloses wherein the physiological data is captured and transmitted to the sports gaming platform by a third party (paragraphs [0022], [0044], [0045]).

Concerning claim 4, Dengler lacks specifically disclosing, however, Rayner discloses further comprising first odds that are adjusted following a determination of a correlation between physiological data and the similar event data (paragraphs [0003], [0020], [0022], [0084]-[0086]). It would have been obvious to one of ordinary skill in the 

Concerning claim 5, Dengler lacks specifically disclosing, however, Rayner discloses further comprising a poll to determines that a live event has occurred and prompts the transmission of the physiological data to the single play sports gaming platform (paragraphs [0003], [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correlation data disclosed by Rayner in the system of Dengler in order to provide additional athlete information which may improve betting odds.

Concerning claim 6, Dengler discloses further comprising outputting one or more wagers regarding at least one specific player in the live event after the receipt of the physiological data by the single play sports gaming platform (paragraphs [0028], [0029], [0045]-[0047]).

Concerning claim 7, Dengler lacks specifically disclosing, however, Rayner discloses further comprising an odds adjustment based on a determination that there is a correlation between the physiological data and a placed wager (paragraphs [0003], [0041], [0084]-[0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correlation 

Concerning claim 8, Dengler discloses wherein the odds adjustment is based upon a comparison of extracted historical play data, historical physiological data, and the physiological data received by the single play sports gaming platform in real time during the live event (paragraphs [0020], [0022], [0084], [0086]).

Concerning claim 9, Dengler discloses wherein further comprising a display of the physiological data on a user device (paragraphs [0020], [0022], [0084], [0086]).

Concerning claim 10, Dengler discloses further comprising continuous receipt of the physiological data by the single play sports gaming platform throughout a duration of the live event (paragraphs [0028], [0029], [0045]-[0047]).

Concerning claim 11, Dengler discloses further comprising a potential results database that stores extracted corresponding data related to the physiological data and determines if the data is correlated with a placed wager (paragraphs [0028], [0029], [0045]-[0047]).

Concerning claim 12, Dengler discloses a computer implemented method for providing a game program using game information (paragraph [0031]), comprising executing on a processor the steps of: 
displaying a wagering platform; displaying one or more live events on which wagers may be placed; indicates physiological sensor data is captured in the one or more live events (paragraphs [0028], [0038]-[0041] – physiological data is accumulated and assessed from participants and associated with data in a historical database); 
displaying one or more real time wagers for a live event; displaying information about a play in the live event; and displaying results of a wager from the one or more real time wagers (paragraphs [0028], [0029], [0045]-[0047] – wagering odds are provided and based on data collected, including physiological data).
Dengler lacks specifically disclosing, however, Rayner discloses displaying indicia that indicates physiological sensor data is captured in the one or more live events (paragraphs [0020], [0022], [0084]-[0086] – physiological data is correlated with event data and output for display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correlation data disclosed by Rayner in the system of Dengler in order to provide additional athlete information which may improve betting odds.

Concerning claim 13, Dengler discloses further comprising displaying indicia to activate or deactivate adjusting odds for the one or more real time wagers related to the captured sensor data (paragraphs [0028], [0029], [0045]-[0047]).

Concerning claim 14, Dengler discloses further comprising displaying physiological data (paragraphs [0028], [0029], [0045]-[0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715